Exhibit 10.1

LOGO [g134593ex10_1pg001.jpg]

January 1, 2011

Mr. Harold Montgomery

Chief Executive Officer

CALPIAN, INC.

500 North Akard St., Suite 2850

Dallas, Texas 75201

Dear Harold,

We are pleased that Calpian, Inc. (the “Company”) desires to engage Cagan McAfee
Capital Partners, LLC (“CMCP”) as its nonexclusive management advisor to the
Company. We look forward to working with you and your management team, and have
set forth below the agreed upon terms of our involvement.

 

1. Scope of Engagement

We will undertake certain services on behalf of the Company, as mutually agreed
upon, including the services of Laird Cagan as a member of Board of Directors.

 

2. Fees and Expenses.

For our advisory services beginning January 1, 2011, the Company will pay
monthly to CMCP, in arrears, a cash fee of $14,500 per month and reimbursement
of direct out-of-pocket expenses incurred on behalf of the Company and with its
prior approval.

 

3. Use of Information; Financing Matters.

 

  (a) The Company recognizes and confirms that CMCP in acting pursuant to this
engagement will be using publicly available information and information in
reports and other materials provided by others, including, without limitation,
information provided by or on behalf of the Company, and that CMCP does not
assume responsibility for and may rely, without independent verification, on the
accuracy and completeness of any such publicly available information. The
Company agrees to furnish or cause to be furnished to CMCP all necessary or
appropriate information for use in its engagement and hereby represents and
warrants that any information relating to the Company or transaction that is
furnished to CMCP by or on behalf of the Company will be true and correct in all
material respects and not misleading.

 

  (b) CMCP recognizes and confirms that Company, in acting pursuant to this
engagement, may be providing material non-public information to CMCP, and that
CMCP assumes responsibility that no such material non-public information shall
be communicated or divulged to any other party without the express written
consent of Company and that any recipient of such material non-public
information shall not trade in the securities of the Company until such
information is either public or rendered moot.

 

1



--------------------------------------------------------------------------------

 

4. Certain Acknowledgements.

The Company acknowledges that CMCP has been retained by the Company, and that
the Company’s engagement of CMCP is as an independent contractor. Neither this
engagement, nor the delivery of any advice in connection with this engagement,
is intended to confer rights upon any persons not a party hereto (including
security holders, employees or creditors of the Company) as against CMCP or our
affiliates or their respective directors, officers, agents and employees. The
Company acknowledges that CMCP may make investments in or act as advisor to
Companies that later become strategic partners or customers of the Company. CMCP
shall advise Company of such relationships prior to initiation of any
negotiations.

 

5. Indemnity.

CMCP and the Company have agreed to the indemnification set forth in Exhibit A,
providing for the indemnification of CMCP by the Company and of the Company by
CMCP in connection with CMCP’s engagement hereunder, the terms of which are
incorporated into this agreement in their entirety.

 

6. Term of Engagement.

CMCP’s engagement shall commence on the date hereof and shall continue until
December 30, 2013, (the “Initial Term”) and monthly thereafter unless terminated
as provided below. Either party may terminate this agreement at any time
following the Initial Term, with or without cause by giving not less than 30
days written notice to the other party; provided, however, that no such
termination will affect the matters set out in this section or sections 3, 4, 5,
or 7, or in the separate letter agreement relating to indemnification. It is
expressly agreed that following the expiration or termination of this agreement,
CMCP shall be entitled to receive any fees as described above that have accrued
prior to such expiration or termination but are unpaid, as well as reimbursement
for expenses as set forth herein.

 

7. Miscellaneous.

This agreement is governed by the laws of the State of California, without
regard to conflicts of law principles, and will be binding upon and inure to the
benefit of the Company and CMCP and their respective successors and assigns.
Neither this agreement nor any duties or obligations under this agreement may be
assigned by CMCP without the prior written consent of the Company. The Company
and CMCP agree to waive trial by jury in any action, proceeding or counterclaim
brought by or on behalf of either party with respect to any matter whatsoever
relating to or arising out of any actual or proposed transaction or the
engagement of or performance by CMCP hereunder. The Company also hereby submits
to the jurisdiction of the courts of the State of California in any proceeding
arising out of or relating to this agreement, including federal district courts
located in such state, agrees not to commence any suit, action or proceeding
relating to thereto except in such courts, and waives, to the fullest extent
permitted by law, the right to move to dismiss or transfer any action brought in
such court on the basis of any objection to personal jurisdiction, venue or
inconvenient forum. This agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

 

2



--------------------------------------------------------------------------------

We are pleased to accept this engagement and look forward to working with you on
this matter. Please confirm that the foregoing is in accordance with your
understanding of our agreement by signing and returning to us a copy of this
letter.

 

Very truly yours, CAGAN MCAFEE CAPITAL PARTNERS, LLC By:  

/s/ Laird Q. Cagan

  Laird Q. Cagan   Managing Director

Accepted and agreed to as of the date set forth above:

 

CALPIAN, INC. By  

/s/ Harold Montgomery

          Harold Montgomery           Chief Executive Officer

 

3



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

In consideration for the agreement of Cagan McAfee Capital Partners, LLC
(“CMCP”) to act on behalf of Calpian, Inc. (the “Company”) pursuant to the
attached Engagement Letter dated as of October 1, 2010, the Company agrees (the
“Indemnitor”) to indemnify and hold harmless CMCP, its affiliates, and each of
their respective directors, officers, agents, shareholders, consultants,
employees and controlling persons (within the meaning of the Securities Act of
1933) (CMCP and each such other person or entity are hereinafter referred to as
an “Indemnified Person”), to the extent lawful, from and against any losses,
claims, damages, expenses and liabilities or actions in respect thereof
(collectively, “Losses”), as they may be incurred (including reasonable legal
fees and other expenses as incurred in connection with investigating, preparing,
defending, paying, settling or compromising any Losses, whether or not in
connection with any pending or threatened litigation in which any Indemnified
Person is a named party) to which any of them may become subject (including in
any settlement effected with the Indemnitor’s consent) and which are related to
or arise out of any act, omission, disclosure (written or oral), transaction or
event arising out of, contemplated by, or related to the Engagement Letter. The
Indemnitor will not, however, be responsible under the foregoing provisions with
respect to any Losses to an Indemnified Person to the extent that a court of
competent jurisdiction shall have determined by a final judgment that such
Losses resulted primarily from actions taken or omitted to be taken by such
Indemnified Person due to his gross negligence, bad faith or willful misconduct.
If multiple claims are brought against CMCP in an arbitration, with respect to
at least one of which indemnification is permitted under applicable law and
provided for under this agreement, any arbitration award shall be conclusively
deemed to be based on claims as to which indemnification is permitted and
provided for, except to the extent the arbitration award expressly states that
the award, or any portion thereof, is based solely on a claim as to which
indemnification is not available. No indemnified Party shall settle, compromise
or otherwise dispose of any action for which indemnification is claimed
hereunder without the written consent of the Indemnitor. No expenses shall be
forwarded to any Indemnified Party unless such party agrees in writing to
reimburse the Indemnitor for such forwarded expenses in the event it is
determined that such Indemnified Party was not entitled to indemnification
hereunder.

If the indemnity referred to in this agreement should be, for any reason
whatsoever, unenforceable, unavailable or otherwise insufficient to hold each
Indemnified Person harmless, the Indemnitor shall pay to or on behalf of each
Indemnified Person contributions for Losses so that each Indemnified Person
ultimately bears only a portion of such Losses as is appropriate to reflect the
relative benefits received by and the relative fault of each such Indemnified
Person, respectively, on the one hand and the Indemnitor on the other hand in
connection with the transaction; provided, however, that in no event shall the
aggregate contribution of all Indemnified Persons to all Losses in connection
with any transaction exceed the amount of any fees actually received by CMCP
pursuant to the Engagement Letter. The relative fault of each Indemnified Person
and the Indemnitor shall be determined by reference to, among other things,
whether the actions or omissions to act were by such Indemnified Person or the
Indemnitor and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such action to omission to act.

The Indemnitor also agrees that no Indemnified Person shall have any liability
to the Indemnitor or its affiliates, directors, officers, employees, agents or
shareholders, directly or indirectly, related to or arising out of the
Engagement Letter, except Losses incurred by the Indemnitor which a court of
competent jurisdiction shall have determined by a final judgment to have
resulted primarily from actions taken or omitted to be taken by such Indemnified
Person due to its gross negligence, bad faith or willful misconduct. In no
event, regardless of the legal theory advanced, shall Company or Indemnified
Person be liable for any consequential, indirect, incidental or special damages
of any nature. The Indemnitor agrees that without CMCP’s prior written consent
(which consent shall not be unreasonably withheld) it shall not settle,
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding related to the Engagement Letter unless the
settlement, compromise or consent also includes an express unconditional release
of all Indemnified Persons from all liability and obligations arising therefrom.

 

4



--------------------------------------------------------------------------------

The obligations of the Indemnitor referred to above shall be in addition to any
rights that any Indemnified Person may otherwise have and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of any Indemnified Person and the Indemnitor. It is understood
that these obligations of the Indemnitor will remain operative regardless of any
termination or completion of CMCP’s services.

 

5